Citation Nr: 0417882	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-05 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984, and from May 2000 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a 1993 rating decision 
that denied service connection for a back condition but 
determined that the reopened claim remains denied.  Appeal to 
the Board was perfected.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part. 


REMAND

The record indicates that, in May 2004, the Board received 
additional medical evidence well after certification of the 
appeal to the Board.  These records, at least in part, 
concern recent medical treatment rendered after the rating 
decision on appeal and pertain to the claimed disability that 
is at issue.     

Prior to May 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper appellate decision, a Veterans Law Judge (VLJ) or a 
panel of VLJs could direct Board personnel to undertake such 
action necessary for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) (2002) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter, DAV).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without remanding the case to 
the agency of original jurisdiction (AOJ) for initial 
consideration of such evidence, in the absence of a valid 
waiver of initial AOJ consideration.

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion, which 
concluded that DAV did not prohibit the Board from developing 
evidence in a case before it if the Board does not adjudicate 
a claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-2003 (May 21, 2003).  
Based on this opinion, the Board continued, for a short time, 
to have VBA conduct evidentiary development.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the VA determined that, 
other than limited development functions statutorily 
permitted (see 38 U.S.C.A. §§ 7107(b) and 7109(a)) all 
evidentiary development would be conducted at the AOJ/RO 
level.

In the instant case, there is no record of communication from 
the veteran or his representative that could be construed as 
a valid waiver of the initial AOJ review of the additional 
medical evidence submitted in May 2004.  Accordingly, the 
Board believes that the most appropriate action would be to 
remand this claim to the RO for initial consideration of such 
evidence.  This remand order directs the following:

1.  The RO should ask the veteran whether 
there is other pertinent evidence and 
information not currently in the claims 
folder (that is, any additional, relevant 
evidence that came into existence after 
May 2004).  If so, such evidence should 
be obtained and associated with the 
claims folder.  Conduct any further 
appropriate evidentiary development.   

2.  Review the entire record, including 
evidence received by the Board in May 
2004 and any evidence resulting from 
completion of the directive above.  
Readjudicate the claim for service 
connection for a back condition.  If the 
claim remains in any manner adverse to 
the veteran, issue a Supplemental 
Statement of the Case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U. S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




